Citation Nr: 1448184	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-33 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151 for a below-knee amputation of the left lower extremity. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of those proceedings is of record.


FINDINGS OF FACT

The cause of the Veteran's below-knee amputation was not carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or an event not reasonably foreseeable in connection with VA treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a below-knee amputation of the left lower extremity have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A June 2009 letter, sent prior to the initial unfavorable decision, advised the Veteran of the evidence and information necessary to substantiate his claim.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

Additionally VA obtained a medical opinion concerning the Veteran's claim in October 2009 which involved a review of the Veteran's claims file, an assessment of the Veteran's conditions and course of treatment, and an opinion concerning the Veteran's claims.  The Board finds this to be adequate because the examiner based his opinion upon consideration of the Veteran's prior medical history, and supported all conclusions with analyses that the Board could consider and weigh in its assessment.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to clarify the Veteran's contentions as well as to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board/DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ/DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim(s) based on the current record.

 II.  Law

The law provides that compensation may be awarded where a Veteran suffers an additional disability that is not the result of the Veteran's willful misconduct, and was caused by VA hospital care, medical or surgical treatment, or examination, where the proximate cause of the additional disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361.

Benefits under 38 U.S.C.A. § 1151(a) require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361.

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained, is compared to his condition after such treatment.  38 C.F.R. § 3.361(b).

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met. In order to establish actual causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1).  In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). 
  
To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a Veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Factual Background

The Veteran contends that on November 12, 2005 he presented to the VA medical center (VAMC) in Minneapolis with a spot of gangrene on his toe, which was misdiagnosed as cellulitis, that this misdiagnosis was a result of carelessness and negligence, and that it led to a chain of events which resulted in the amputation of his left leg below the knee.  The Veteran has testified that he knew his condition was gangrene based on an observation made by a friend that it appeared the same as the gangrene affecting his friend's mother.  The Veteran has also asserted that his left leg was broken during the below-the-knee amputation procedure and that this continues to cause him great pain on a regular basis.  He therefore asserts that compensation is warranted. 

VA treatment records show that the Veteran presented to the Minneapolis VAMC on November 12, 2005, following 3 days of foot pain and redness.  He stated that he had found dried blood between his 4th and 5th toes 3 days prior, but denied any trauma.  He said the pain had gradually worsened and the redness had spread up his foot.  A physical examination revealed macerated skin between the 4th and 5th digits of the left foot, erythema extending to the dorsum, tenderness, slight warmth over affected areas, with the remainder of the foot extremity cool.  The Veteran was initially assessed with cellulitis and given intravenous (IV) antibiotics, and then was formally diagnosed with a diabetic foot ulcer with underlying cellulitis.  He was discharged the following day with a 10 day course of oral antibiotic treatment after it was determined his foot was less tender and warm.  He was instructed to follow up with a primary care provider within 2 weeks. 

Treatment records from December 1, 2005, show the Veteran had completed his antibiotics and reported an improved condition until 2 days after he stopped taking antibiotics, when his symptoms began to worsen.  He was again assessed with a diabetic ulcer of the left 4th/5th toe with cellulitis.

The Veteran was treated from December 7 to December 14 after he returned to the VAMC and presented with left foot pain and erythema.  On admission the treatment providers felt the clinical picture was more consistent with ischemia of the left lower extremity.  The chief of infectious disease examined the Veteran on December 7 and noted the wound between the 4th and 5th toe was black and necrotic but the ulcer was small and the cellulitis was gone.  He noted that if revascularization did not work amputation would likely be necessary.  He further noted that the Veteran's pain was likely due to ischemia and neuropathy.  A stent was subsequently placed in the Veteran's left lower extremity and he was started on Plavix.  Improved blood flow was noted, but the Veteran's 4th toe appeared to develop gangrene.  He was started on Gatifloxican, given a Rook boot and told to return on December 19 for follow-up and discussion of a possible toe amputation.  The Veteran's discharge diagnosis was an ischemic left foot with gangrene of the 4th digit.  

On December 19 the Veteran was assessed with a left 4th toe that had mummified with gangrene appearing around the edges.  The Veteran indicated his desire to have his toe removed and the need to discuss a time for the procedure is noted. 

On December 20 the possible complications from a toe amputation were explained to the Veteran, including the need to possibly have a below-the-knee amputation if an infection appeared.  The Veteran requested postponement of the toe amputation until after Christmas.  

On December 29 his cellulitis was noted to have resolved and that a plan for amputation was pending.  The Veteran again requested to delay the procedure.

The Veteran was seen a few more times over the course of the following month in preparation for his toe amputation.  The Veteran's January 2006 signed consent form for his toe amputation includes the risk infection requiring possible further surgical procedures.  

On February 1, the Veteran was again informed of the possibility of a need for a future below the knee amputation. 

On February 3, the Veteran's 4th and 5th left toes were amputated without complications.

After unacceptable healing of the Veteran's toe wounds, a metatarsal amputation was conducted on March 8.  

A debridement followed in April 2006 as the Veteran continued to show necrosis around the wound.  Despite the debridement and aggressive treatment, the Veteran's wound continued to manifest gangrene and failed to heal.  At this time the option of the below-the-knee amputation was discussed with the Veteran. 

On May 3 the Veteran underwent below-the-knee amputation of the left leg.  No complications were noted.  He was discharged 7 days later into extended care in satisfactory condition.  At the time of his discharge his stump was noted to be clean, dry, and intact with no erythema or drainage.  

A June 2006 x-ray showed a nondisplaced fracture of the distal fibular segment and soft tissue swelling. 

The Veteran had numerous additional health problems during his recovery from his below-the-knee amputation including gangrene on his right foot, ulcers on his foot and back, pneumonia and difficulties obtaining a fitting prosthetic.  The Veteran was ultimately discharged from extended care in April 2007.

In October 2009 a VA examiner reviewed the Veteran's claims file to assess the possibility of negligence or unforeseeable events during the Veteran's treatment.  The examination report concluded that the Veteran was correctly diagnosed and treated for cellulitis when he initially presented to the Minneapolis VAMC.  The examiner notes that the Veteran was not showing any signs of gangrene at the time, that he was treated with antibiotics and that a vascular consult was requested.  The examiner also concluded based on a review of the records that the diagnosis and treatment of the cellulitis and gangrene were appropriate and that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  The Veteran's preexisting diabetes mellitus, peripheral artery disease, and chronic smoking contributed greatly to his decreased circulation to tissues and to the non-healing of his wounds. 

Addressing the Veteran's broken leg following his below-the-knee amputation, the examiner noted that there were no complications listed in the surgical report and no report of bone damage.  The examiner stated that while it is unknown exactly when the non-displaced (sections of the bone that maintain normal alignment) fracture of the left distal fibular segment occurred, a December 2006 x-ray showed moderate demineralization of the bone due to disuse and that this condition can lead to stress fractures, which may have been the cause of his fracture.  The examiner concluded that the Veteran had been provided consent forms with the risks and alternative treatments provided on them and that there was no untoward event that the Veteran suffered as a result of any of his treatment. 

IV.  Analysis

Addressing the Veteran's initial contention regarding a misdiagnosis of cellulitis and gangrene, the Board concedes that the Veteran has an additional disability as a result of the gangrene of his left lower extremity.  The Board has considered the Veteran's opinion that his below-the-knee amputation was due to a misdiagnosis and sympathizes with the Veteran's present condition.  However, the Veteran is not a medical professional and while he is competent to report on his observable symptomatology he is not competent to diagnose cellulitis or gangrene, nor is he competent to address the medically complex question of the etiology of the underlying pathology of those conditions or the effects of different courses of treatment on that pathology.  Accordingly, his opinion regarding the diagnosis and treatment of either condition has little probative value.

The evidence of record does not indicate that the Veteran's cellulitis was incorrectly diagnosed or that his course of treatment from that point was inappropriate.  Other than the Veteran's opinion, there is no evidence in the record that the Veteran suffered from gangrene when he was initially admitted on November 12, 2005.  The evidence shows that the Veteran initially presented with a diabetic ulcer with underlying cellulitis but the cellulitis resolved due to the administration of antibiotics at the same time that the ulcer turned gangrenous due to reduced blood flow secondary to peripheral vascular disease, diabetes and smoking.  The Veteran was examined by several different treatment providers during November and December of 2005 and none of them noted the presence of gangrene prior to December 14.  There is no indication in the record of cellulitis being misdiagnosed and the October 2009 VA examiner concluded that the Veteran was correctly diagnosed and treated for cellulitis.  The Board finds the October 2009 VA examiner's opinion to be highly probative.

The Veteran has testified that one of his treating doctors apologized some time later for misdiagnosing him.  However, even if this were supported in the record, there is no indication as to what specifically was misdiagnosed, when it was misdiagnosed, or how a different diagnosis would have impacted the course of his treatment and resulted in a different outcome.  

Even if cellulitis was misdiagnosed, there is no evidence in the record that the misdiagnosis was the proximate cause of the Veteran's below-the-knee amputation.  The Veteran's presentation of gangrene was treated with the placement of a stent to aid circulation, and when that did not work he was scheduled for toe amputation.  The Veteran was notified of the need to have the procedure in December 2005 and after requesting on more than one occasion that the procedure be postponed, he underwent the amputation in February 2006.  The wounds did not heal acceptably and further procedures were discussed in March 2006 with the below-the-knee amputation occurring in May 2006.  The Veteran contends that his leg could have been saved if he had received a toe amputation in December 2005, but the record indicates that his procedure was postponed at his request.  There is also no evidence that if his toe procedure had occurred in December that the outcome would have been any different than if it had been performed in February.  The Veteran's underlying diabetes, peripheral vascular disease and history of smoking were no less severe in December than they were in February and according to the VA examiner, were the primary causes of his inability to heal properly.

Furthermore, there is no evidence of negligence surrounding the Veteran's diagnosis or treatment of cellulitis or gangrene.  As noted above, several treatment providers examined the Veteran, diabetic ulcer with cellulitis was confirmed and no gangrene was initially detected.  The Board does not find that all of these treatment providers were incorrect or negligent in their diagnosis and treatment.  This conclusion is supported by the October 2009 examiner who also found that there is no evidence of negligence in the record.  The record indicates that the Veteran's diagnosis evolved from a preliminary assessment as more tests were conducted and more treatments were tried.  This is the usual course of medical practice and does not suggest negligence.

Finally, the Veteran was informed on multiple occasions and signed a consent form acknowledging that his toe amputation could ultimately require a below-the-knee amputation. 

Turning to the Veteran's broken leg, he has testified that his constant severe pain is due to his leg being broken during surgery and that it causes him problems with his prosthetic.  However there is some question as to whether the Veteran's broken leg can be considered an additional disability.  The last available x-ray of the Veteran's tibia and fibula in December 2006 showed the fibular fracture had partially healed and no bony erosions were identified.  More importantly, treatment records from January 2009, March 2009 and June 2009 show the Veteran doing extremely well, ambulating without difficulty and with no complaints of pain.  

The VA medical examiner opined that it is unknown when the fracture actually occurred as there were no complications listed in the surgical report and no report of bone damage.  He indicated that the demineralization of the Veteran's bones could have caused the broken fibula.  Even assuming the Veteran does indeed suffer pain currently, the Veteran's signed consent form included phantom limb pain, painful scar, difficulty with prosthetic appliances, and less than complete recovery of pain relief as possible risks from the amputation surgery.  As such, the Veteran's pain was a reasonably foreseeable consequence of the surgery, regardless of the hairline fibular fracture.

As the record does not indicate negligence by VA staff during or following the surgery and the Veteran's pain to the degree it is disabling, is a foreseeable consequence of surgery, the preponderance of the evidence is against a finding that the Veteran's below-the-knee amputation or any residual effects therefrom is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.  Accordingly, compensation is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to compensation under 38 U.S.C. 1151 for a below-knee amputation of the left lower extremity is denied.




____________________________________________
Michael E. Kilcoyne 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


